Appeal by defendants from two judgments (one as to each defendant) of the Supreme Court, Kings County, both rendered September 2, 1971, convicting them of burglary in the third degree, assault in the third degree and criminal mischief in the third degree, after a nonjury trial, and imposing sentence. Judgments modified, on the law, by reversing the convictions of assault in the third degree and the sentences imposed and dismissing the count upon which said convictions were based. As so modified, judgments affirmed. The proof of physical injury was insufficient to support defendants’ conviction for assault in the third degree • (People v. McDowell, 28 N Y 2d 373). Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.